DETAILED ACTION

Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 4, 5 and 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 7,643,903).


    PNG
    media_image1.png
    423
    661
    media_image1.png
    Greyscale
 As per claim 1, Kawai (US 7,643,903) teaches a control device (see Fig. 3, element 16) for a robot (see Fig. 1(a), 1(b) and 2), the control device (see Fig. 3, element 16) comprising a processor (see Fig. 3, element 16) configured to implement: a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Kawai into the intended end result, thereby improving the robot control and control program as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).



As per claim 3, Kawai teaches wherein the operation of the robot (see Fig. 1(a), 1(b) and 2) includes a first operation and a second operation (see Fig. 3, elements 14, 15, 19, 20, 21-23, 24, 51f and 51r, wherein any one of these can be used for first, second and Nth, operation), and the offset value includes a first offset value corresponding to a critical situation (see col. 4, line - to - col. 5, line -25, wherein the situation has been taken as critical) in the first operation and a second offset value corresponding to a critical situation (see col. 4, line - to - col. 5, line -25, wherein the situation has been taken as critical) in the second operation (see Fig. 3, elements 14, 15, 19, 20, 21-23, 24, 51f and 51r, wherein any one of these can be used for first, second and Nth, operation). 

As per claim 4, Kawai teaches wherein the critical situation (see col. 4, line - to - col. 5, line -25, wherein the situation has been taken as critical) includes a first situation and a second situation (see , col. 2, lines 12-33, wherein the situation can be first, second and Nth situation by design choice), and the offset value includes a first offset value corresponding to the first 

As per claim 5, Kawai teaches wherein the processor (see Fig. 3, element 16) further implements a function of performing a procedure of setting the offset value, and the setting procedure includes a first procedure of controlling the operation of the robot (see Fig. 1(a), 1(b) and 2) according to the estimated value (see Fig. 9-20, for estimated value) converted without the offset value being applied, and a second procedure of determining the offset value on a basis of a difference between a result of control in the first procedure and an ideal result (see col. 1, lines 33-46). 

As per claim 6, Kawai teaches wherein the result of the control is a posture of the robot (see Fig. 1(a), 1(b) and 2), the posture being detected by an inertial measurement unit included in the robot (see Fig. 1(a), 1(b) and 2). 

As per claim 7, Kawai teaches wherein the processor (see Fig. 3, element 16) periodically performs the setting procedure. 



As per claim 9, Kawai teaches wherein the critical situation (see col. 4, line - to - col. 5, line -25, wherein the situation has been taken as critical) includes a situation in which the robot (see Fig. 1(a), 1(b) and 2) is supported by one leg in the ideal result (see col. 1, lines 33-46). 

As per claim 10, Kawai teaches wherein the state quantity includes a rotational angle (see col. 1, lines 33-58) of a joint portion (see abs. and col. 1, line 29 to col. 2, line -11) of the robot (see Fig. 1(a), 1(b) and 2). 

As per claim 11, Kawai teaches wherein the sensor (see Fig. 3, elements 14, 15, 19, 20, 21-23, 24, 51f and 51r) includes a potentiometer attached to the joint portion (see abs. and col. 1, line 29 to col. 2, line -11). 

As per claim 12, Kawai teaches a control method for a robot (see Fig. 1(a), 1(b) and 2), the control method comprising: a step of obtaining a signal indicating a detected value of a sensor (see Fig. 3, elements 14, 15, 19, 20, 21-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Kawai into the intended end result, thereby improving the robot control and control program as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 13, Kawai teaches a control program for a robot (see Fig. 1(a), 1(b) and 2), the control program makes a processor (see Fig. 3, element 16) included in the robot (see Fig. 1(a), 1(b) and 2) implement: a function of obtaining a signal indicating a detected value of a sensor (see Fig. 3, elements 14, 15, 19, 20, 21-23, 24, 51f and 51r) detecting a state quantity of the robot (see Fig. 1(a), 1(b) and 2); and a function of, in converting the detected value into an estimated value (see Fig. 9-20, for estimated value) of the state quantity according to a conversion function obtained by calibration (see col. 6, 7-41, particularly stationary state is measured and retained) of the sensor (see Fig. 3, elements 14, 15, 19, 20, 21-23, 24, 51f and 51r), applying an offset value compensating for a difference between the estimated value (see Fig. 9-20, for estimated value) and the actual state quantity in a critical situation (see col. 4, line - to - col. 5, line -25, wherein the situation has been taken as critical) in operation of the robot (see Fig. 1(a), 1(b) and 2). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Kawai into the intended end result, thereby improving the robot control and control program as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US 20200189125 is directed to “According to a certain aspect of the present invention, a control device for a robot is provided. The control device includes a processor configured to implement: a function of obtaining a signal indicating a detected value of a sensor detecting a state quantity of the robot; and a function of, in converting the detected value to an estimated value of the state quantity according to a conversion function obtained by calibration of the sensor, applying an offset value compensating for a difference between the estimated value and the actual state quantity in a critical situation in operation of the robot.”;
US-20120259463 is directed to “a robot control device including a means for determining control inputs classified by state quantity for achieving respective target values of a plurality of types of state quantities of a robot, and a means 
US-8818553 is directed to “a robot control device including a means for determining control inputs classified by state quantity for achieving respective target values of a plurality of types of state quantities of a robot, and a means for determining a synthesized control input by synthesizing control inputs classified by frequency region while determining control inputs classified by frequency region in a plurality of respective frequency regions, according to control inputs classified by state quantity. The means determines a control input classified by frequency region corresponding to any one of the frequency regions by synthesizing the plurality of control 
US-7337040 is directed to “Based on a detected or estimated value of an actual posture of a predetermined part, such as a body 3, of a robot 1 and a deviation the actual posture from a posture of a desired gait, a posture rotational deviation's variation is determined as the temporal variation of the deviation, and the position of the robot 1 (for example, the position where the robot comes into contact with a floor) is estimated on the assumption that the robot 1 rotates about a rotation center by the rotational deviation's variation. In addition, in accordance with the difference between the estimated position and the estimated position of the robot 1 determined by an inertial navigation method using an accelerometer or the like, the estimated position of the robot 1 determined by the inertial navigation method is corrected, thereby improving the precision of the estimated position”;
US-7319919 is directed to “Based on a detected or estimated value of an actual posture of a predetermined part, such as a body 3, of a robot 1 and a deviation the actual posture from a 
US-7308336 is directed to “An allowable range of a frictional force component, such as a horizontal component of a translation floor reaction force, applied to a legged mobile estimated value is set, and a provisional movement with a current time gait of the estimated value is determined so as to satisfy a condition concerning the allowable range and a dynamical equilibrium condition that a moment produced about a point of application of a provisional desired floor reaction force substantially agrees with a provisional desired floor reaction force moment. The provisional movement is determined by adjusting movements in two movement modes which are different in ratio between the translation floor reaction force and the floor 
US-6920374 is directed to “A floor shape estimation system for a legged mobile robot, in particular a biped walking robot, which estimates a floor shape, more specifically a foot-to-foot floor inclination difference based on at least a control error of the total floor reaction force's moment and based on the estimated value and corrects a feet compensating angle based on the estimated value. Further, the system estimates a floor shape, more specifically a foot floor inclination difference based on at least a control error of the foot floor reaction force about a desired foot floor reaction force central point and corrects a foot compensating angle based on the estimated value. With this, it can accurately estimate the shape of a floor with which the robot is in contact. Further, if the floor shape is different from what has been supposed, it can produce 
US-20050110448 is directed to “A control device for a legged mobile robot, in which a correction manipulated variable of a desired floor reaction force (desired floor reaction force's moment) is subsequently determined based on an error between an actual state quantity, such as a body posture angle, of the robot 1 and a desired state quantity of the same, and at the same time, a desired movement of the robot 1 is subsequently determined by the use of the correction manipulated variable and a dynamic model. At this time, a friction force component, which defines a frictional force between the robot 1 and a floor such as a translation floor reaction force's horizontal component, is set as a variable to be limited, and an allowable range of the variable to be limited is set. The desired movement is determined so that the variable to be limited remains within the allowable range and a resultant force of an inertial force and gravity, generated by the movement of the robot 1 on the dynamic model, balances with a floor reaction force obtained by correcting the desired floor reaction force by the correction manipulated variable. The desired movement is determined by adjusting a plurality of movement modes having mutually different generation ratios of a floor reaction force's moment and a translation floor reaction force”;
US-20050075755 is directed to “A gait generation device includes means for setting a translation floor reaction force's horizontal component (component concerning a friction force) applied to a robot 1, a limitation-target quantity, such as a ZMP, and an allowable range, means for determining at least a provisional instantaneous value of a desired floor reaction force and a provisional instantaneous value for a desired movement of the robot 1, and means that receives at least the provisional instantaneous value for the desired movement and determines a model floor reaction force instantaneous value with the aid of a dynamics model. Based on the difference between the model floor reaction force instantaneous value and the provisional instantaneous value of the desired floor reaction force or the allowable range of the limitation-target quantity, the provisional instantaneous value for the desired movement is corrected so that the limitation-target quantity falls within the allowable range and a dynamical equilibrium condition on the dynamics model is satisfied, thereby determining a desired instantaneous value”;
US-6243623 is directed to “In a legged mobile robot, in particular in a biped robot, the feet position and/or posture is determined in such a manner that compensating moment of total floor reaction force about a desired total floor reaction force central point is determined, based upon the detected posture 
Garcia et al., is directed to “Self Calibrating Procedure for a 3D Force Observer”;
Garcia et al., is directed to “Automatic Calibration Procedure for a Robotic Manipulator Force Observer”;
Kawamura et al., is directed to “Encoderless robot motion control using vision sensor and back electromotive force”;
Censi et al., is directed to “Simultaneous Calibration of Odometry and Sensor Parameters for Mobile Robots”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B